Citation Nr: 1549609	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  03-22 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a fracture of the second toe of the left foot. 

2.  Entitlement to service connection for residuals of lymphogranuloma venereum (LGV).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his brother (at the second hearing)



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on active duty from April 1966 to April 1968.  He is the recipient of the Combat Infantryman Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2001 by the Department of Veterans Affairs (VA) Regional Office (RO), in North Little Rock, Arkansas. 

In July 2005, the Veteran provided testimony before a Veterans Law Judge.  A partial transcript of that hearing was produced and has been included in the claims file for review.  After it was discovered that the audiotape of the July 2005 hearing was deficient, the Veteran was provided an opportunity to proffer testimony at another hearing.  Therefore, at a December 2009 hearing, the Veteran and his brother provided testimony before the undersigned Veterans Law Judge.  A transcript of that whole hearing was produced and has been included in the claims file for review. 

The case was remanded by the Board in November 2005, February 2009, April 2011, and March 2013 for additional development.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.



FINDING OF FACT

In November 2015, the Board received notification from the Social Security Administration that the Veteran died on October [redacted], 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


